Title: From John Adams to United States Senate, 10 December 1799
From: Adams, John
To: United States Senate


				
					Gentlemen of the Senate:


					United States, December 10, 1799.


				
				I thank you for this address. I wish you all possible success and satisfaction in your deliberations on the means which have a tendency to promote and extend our national interests and happiness, and I assure you that in all your measures directed to those great objects you may at all times rely with the highest confidence on my cordial cooperation.

The praise of the Senate, so judiciously conferred on the promptitude and zeal of the troops called to suppress the .insurrection, as it falls from so high authority, must make a deep impression, both as a terror to the disobedient and an encouragement of such as do well. 
				
					John Adams.
				
				
			